Order entered March 25, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00834-CV

         LIZA WILDMAN, INDIVIDUALLY AND AS TRUSTEE OF
            THE SPRINGMAN-WILDMAN TRUST, Appellant

                                       V.

             ANNETTE PATRIZI AND ERIC PATRIZI, Appellees

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-02529-2018

                                    ORDER

      Before the Court is appellant’s March 24, 2021 fourth motion for an

extension of time to file her brief on the merits. We GRANT the motion. We

ORDER the brief tendered to this Court by appellant on March 24, 2021 filed as

of the date of this order.


                                            /s/   CRAIG SMITH
                                                  JUSTICE